
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 18
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Rahall (for
			 himself, Mr. Markey of Massachusetts,
			 Mr. George Miller of California,
			 Mr. DeFazio,
			 Mr. Hinchey,
			 Mrs. Capps,
			 Mr. Inslee,
			 Mr. Holt, Mr. Grijalva, Mr.
			 Dingell, Mr. Dicks,
			 Mr. Farr, and
			 Mr. Blumenauer) introduced the
			 following joint resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		JOINT RESOLUTION
		Providing for congressional disapproval of
		  the rule submitted by the Department of the Interior and the Department of
		  Commerce under chapter 8 of title 5, United States Code, relating to
		  interagency cooperation under the Endangered Species Act of
		  1973.
	
	
		That Congress disapproves the rule
			 submitted by the Department of the Interior and the Department of Commerce
			 relating to interagency cooperation under the Endangered Species Act (published
			 at 73 Fed. Reg. 76272 (2008)), and such rule shall have no force or effect.
		
